Exhibit 10.25

 

LOGO [g278557g22z06.jpg]      

Codexis, Inc.

200 Penobscot Drive

Redwood City, CA 94063

Tel: 650.421.8100

Fax: 650.421-8135

www.codexis.com

 

June 2, 2010

Peter Strumph

[Address]

Dear Peter:

On behalf of Codexis, I am pleased to extend to you this offer of employment as
Senior Vice President, Commercial Operations reporting to Joseph Sarret. Your
position is a full-time position.

Your employment is subject to proof of your legal right to work in the United
States, and to your completing the United States Citizenship and Immigration
Service Employment Eligibility Verification Form I-9. Your employment is also
subject to successful completion of your professional references and background
check, as well as the execution of your Employee Confidential Information and
Inventions Assignment Agreement (Attachment A).

Compensation

If you accept this offer and you begin employment with Codexis, you will receive
an initial salary of $270,000.00 per year, payable semi-monthly, which will be
subject to all applicable withholdings.

You will also be eligible to participate in the Codexis 2010 Executive Incentive
Compensation Plan (the “2010 Incentive Plan”). Your 2010 Incentive Plan target
will be 40% of your 2010 Codexis base salary earnings. If Codexis meets all of
its corporate goals for 2010, and you also perform well against your individual
and group goals, to be established with your supervisor, you can expect to
receive a 2010 Incentive Plan payout at or near this target after our Board of
Directors’ (the “Board”) approval of our 2010 year-end financial
statements. Based on the Company’s performance and your individual and group’s
goal performance, your actual bonus may be more or less than this target, and
under certain circumstances there may be no payout. Any 2010 Incentive Plan
payout you receive will be prorated based on your service during 2010 as a
percentage of the full year; and no bonus will be paid unless you are an
employee of the Company on the date the bonus is paid. Any payout will be
subject to all applicable withholdings. Please also note that the 2010 Incentive
Plan does not constitute a contract of employment or alter the “at will” status
of your employment. In addition, Codexis reserves the right to modify or
terminate the 2010 Incentive Plan at any time and for any reason without your
consent.

You will also receive a sign-on bonus of $10,000.00, which will be subject to
all applicable withholdings and will be paid out within your first 30 days of
employment. If within one year of your employment start date (i) you choose to
resign employment or (ii) your employment is terminated for cause, you will be
required to repay this sign-on bonus within 30 days of your termination. The
gross (before withholding) amount of the sign-on bonus that must be repaid will

 

1



--------------------------------------------------------------------------------

LOGO [g278557g22z06.jpg]      

Codexis, Inc.

200 Penobscot Drive

Redwood City, CA 94063

Tel: 650.421.8100

Fax: 650.421-8135

www.codexis.com

 

be determined by the following repayment guidelines, which are based on the
amount of time that has lapsed between your employment start date and your
termination date:

 

  a) within six months of your employment start date : 100%

  b) between six and twelve months: prorated monthly.

Stock Options

Subject to approval by the Board, you will be granted an option to purchase
125,000 shares of common stock (the “Option”) at an exercise price equal to the
fair market value of the shares on the date the option is granted. The shares
subject to the Option will vest one fourth or 25% on the first anniversary of
your employment start date and thereafter will vest 1/48th of the shares subject
to the Option per month for the following 36 months until the option is 100%
vested on the four-year anniversary of your employment start date. Vesting is
contingent upon your continued employment through the applicable vesting date.
Your Option will be subject to the terms of the Codexis, Inc. 2010 Equity
Incentive Award Plan, and will be conditioned on your acceptance of an
appropriate stock option agreement.

Employee Benefits

As a full-time employee, you will be eligible for the Codexis employee benefit
plans, which currently include medical, dental, vision, long-term disability and
life insurance, as well as a 401(k) plan and flexible time off that allows
full-time employees to accrue 20 days of flexible time off each year of
employment. For employees working greater than or equal to 20 hours and less
than 40 hours per week flexible time off is prorated. Codexis reserves the right
to modify or terminate any of these plans at any time and for any reason.

Other Terms and Conditions of Employment

Your employment with Codexis is at will. “Employment at will” means that you are
free to resign from your employment at any time, for any reason or no reason at
all, with or without cause and with or without notice. Similarly, Codexis may
terminate your employment at any time for any legal reason, with or without
cause and with or without notice. By accepting this offer of employment, you
agree that your employment is at will, and acknowledge that no one, other than
the President and CEO of Codexis, has the authority to promise you, either
orally or in writing, anything to the contrary. Any such agreement must be in
writing and signed by both you and the President to be effective.

Employment with any other entity or for yourself in competition with Codexis, or
any direct or indirect subsidiary of Codexis, is not permitted. If you want to
take an outside job, please discuss the opportunity with your manager and the
Human Resources Department in advance so that a determination can be made if any
actual or potential conflict of interest exists.

During the course of your employment you may create, develop or have access to
confidential information belonging to Codexis, including technical, research,
financial, business, commercial, personnel or operational information, and/or
ideas, trade secrets, know-how, procedures, strategies or plans. You agree that
as a condition of your employment with Codexis, you will

 

2



--------------------------------------------------------------------------------

LOGO [g278557g22z06.jpg]      

Codexis, Inc.

200 Penobscot Drive

Redwood City, CA 94063

Tel: 650.421.8100

Fax: 650.421-8135

www.codexis.com

 

sign and comply with the Codexis Employee Confidential Information and
Inventions Assignment Agreement, a copy of which is attached to this letter as
Attachment A.

Arbitration of Disputes

You agree that, except as described below, any dispute relating to your
employment or the termination of your employment with Codexis, including any
claims related to any bonus, relocation payments or other compensation, will be
finally settled by binding arbitration in Palo Alto, California before a single
neutral arbitrator of the American Arbitration Association (“AAA”) under its
National Rules for the Resolution of Employment Disputes. Claims subject to
arbitration will include, but will not be limited to, claims under Title VII of
the Civil Rights Act of 1964 (as amended) and other civil rights statutes of the
United States, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Family and Medical Leave Act, the Employee Retirement
Income Security Act of 1974, the California Fair Employment and Housing Act, the
California Labor Code, and any other federal, state or local statute or
regulation, and the common law of contract and tort. However, this agreement to
arbitrate will not apply to claims (a) for workers’ compensation, (b) for
unemployment compensation or (c) injunctive relief, pending arbitration, arising
out of or related to misappropriation of trade secrets or misuse or improper
disclosure of confidential information, unfair competition or breach of any
non-competition or non-solicitation agreement between you and Codexis.

You understand that by this agreement, you and Codexis are waiving your
respective rights to trial by jury, and that judgment upon any arbitration award
may be entered in any court having jurisdiction of the matter. Any controversy
or claim subject to arbitration will be waived and forever barred if arbitration
is not initiated within one year following the date the controversy or claim
first arose, or if statutory rights are involved, within the time limit
established by the applicable statute of limitations.

With regard to statutory claims, you and Codexis will have the same remedies
available in arbitration as those available had the claim been filed in a court
of law, including, where authorized by statute, compensatory and punitive
damages, injunctive relief and attorneys’ fees. Although Codexis will pay all
costs of the AAA and the arbitrator, you agree to pay all costs you would
otherwise be required to pay were your claims litigated in a court of law, such
as costs of your attorney, deposition transcripts and expert witness fees and
expenses.

The terms described in this letter supersede and replace all prior agreements,
understandings, and promises between Codexis and you concerning the terms and
conditions of your employment with Codexis.

Peter, we hope that your association with Codexis will be mutually successful
and rewarding, and we look forward to welcoming you aboard. Please indicate your
acceptance of this offer by signing this letter below and returning the letter
to Human Resources by 6/7/2010. A copy of the letter is enclosed for your
records.

 

3



--------------------------------------------------------------------------------

LOGO [g278557g22z06.jpg]      

Codexis, Inc.

200 Penobscot Drive

Redwood City, CA 94063

Tel: 650.421.8100

Fax: 650.421-8135

www.codexis.com

 

 

Sincerely,

 

Codexis, Inc.

By:    /s/Douglas Sheehy  

Douglas Sheehy

SVP, General Counsel

I understand and agree to the foregoing terms and conditions of employment with
Codexis.

 

/s/Peter Strumph

 

June 2, 2010          6/16/2010 Date   /            Start Date

 

4